Citation Nr: 1108570	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  05-24 141	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2005 rating action that denied service connection for a bilateral foot disability.

In February 2006, the appellant testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decisions of May 2007 and October 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of March 2010, the Board denied service connection for a bilateral foot disability.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By December 2010 Order, the Court vacated the Board's March 2010 decision, and remanded the matter to the Board for compliance with instructions contained in a November 2010 Joint Motion for Remand of the appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.    

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's Order, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.

In May 2007, the Board remanded this case to the RO afford the Veteran a VA orthopedic examination and to obtain medical nexus opinions, accompanied by a discussion of the clinical evidence on file in the claims folder, and a clear explanation of the reasons and bases for the opinions provided.  The Veteran was afforded such examination in July 2008, but the physician's assistant failed to adequately review the veteran's claims folder prior to the examination, and address the matter of whether an inservice twisting injury caused or contributed to the veteran's current right foot disorder.  The Court's Order noted those deficiencies, and remanded this case to the Board to afford the Veteran a new VA examination that meets the requirements of Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  In evaluating the credibility and probative value of a medical nexus opinion, the Board must determine whether the medical opinion supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a new VA orthopedic examination by a physician to obtain the necessary medical information prior to an appellate decision. 

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    

The Court's Order also noted that the veteran's service medical records were incomplete, and included no record of his separation examination.  The Board finds that the RO should thus contact the National Personnel Records Center (NPRC) and the service department and obtain the Veteran's complete service medical records, to include any report of examination at separation.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

The Court's Order also noted that, at the February 2006 Board hearing, the Veteran testified that his treating physician at the Youngstown, Ohio VA Clinic, Vijaya L. Ravi, M.D., opined that his bilateral foot disorder was related to his military service.  A VA hearing officer has a regulatory duty to suggest the submission of evidence which a claimant may have overlooked, and which would be of advantage to his position.  38 C.F.R. § 3.103(c)(2) (2010); see also Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (the lack of medical evidence in the record addressing a nexus between an appellant's disability and an inservice event or injury gives rise to the possibility that evidence has been overlooked; a Board hearing officer should suggest that the appellant secure and submit this evidence if he could, and failure to do so is error); Costantino v. West, 12 Vet. App. 517, 520 (1999) (a remand is appropriate where a hearing officer did not advise a claimant to submit relevant evidence).  Under the circumstances, the Board finds that the RO should contact the Veteran, through his attorney, and provide him an opportunity to obtain and submit a written medical nexus opinion from Dr. Ravi.    

On remand, the RO should also obtain copies of all records of outstanding treatment and evaluation of the Veteran for his feet at the Youngstown, Ohio VA outpatient clinic from October 2009 up to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted above, efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should contact the NPRC and the service department and obtain the Veteran's complete service medical records, to include any report of examination at separation from service.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which requires efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

2.  The RO should obtain copies of the complete clinical records of outstanding treatment and evaluation of the Veteran for his feet at the Youngstown, Ohio VA outpatient clinic from October 2009 up to the present time.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.
  
3.  The RO should contact the Veteran, through his attorney, and request him to obtain and submit from Dr. Ravi at the Youngstown VA clinic any medical opinion linking his bilateral foot disorder to his military service.

4.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA orthopedic examination by a physician to determine the nature and etiology of any current disorder of either foot and its relationship, if any, to his military service.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including X-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examining physician should review the service and post-service medical records and the claims folder and render an opinion for the record as to whether it is at least as likely as not (i.e., is there at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that (a) any currently-diagnosed disorder of either foot (1) had its onset during the veteran's military service, or (2) is directly related to any symptoms that the Veteran identifies as having had in service that might not be reflected in the service medical records, or (b) an inservice twisting injury caused or contributed to any current right foot disorder.  In reaching his opinions, the doctor should review and address J. S., M.D.'s, May 2004 medical report, the July 2008 VA examination report, and any medical statement received from Dr. Ravi.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.
 
8.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

